DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-9, and 12-13 are pending.
Claims 1, 4, 8-9 and 12-13 have been amended.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter as AAPA), and further in view of Wong et al. (hereinafter as Wong) PGPUB 2002/0138225.
As to claim 1, AAPA teaches a touch sensing integrated circuit system [0005: touch sensing technology] comprising: 
a first nonvolatile memory and a second nonvolatile memory configured to store a boot loader [0006: memories storing boot loader for a master and slave respectively]; 
a first integrated circuit configured to operate as a master [0006: master integrated circuit]; and 
a second integrated circuit configured to operate as a slave [0006: slave integrated circuit], 
wherein a first firmware to operate as a master is stored in the first nonvolatile memory together with the boot loader [0006: master bootloader memory also stores master firmware], and 
wherein a second firmware to operate as a slave is stored in the second nonvolatile memory together with the boot loader [slave bootloader memory also stores slave firmware]. 

AAPA teaches the limitations of the claim but does not teach that boot loader is a common boot loader, the first integrated circuit operate as a master based on a first selection signal received from a host, the second integrated circuit operating as a slave based on a second selection signal received from a host, and the master and slave integrated circuits configure the common boot loader to operate as a master and slave, respectively.  
Wong teaches master and slave components in a computing system, and booting of such components. Wong is therefore similar to AAPA. Wong further teaches that boot loader is a common boot loader [0019: (a generic construction provides user flexibility in assigning slave and master roles to processors; a bootstrap interface module must identify its role upon power-up to permit a generic construction for either role; thus common bootstrap operations (bootloader code) is performed regardless if the device is a slave or a master)]; the first integrated circuit operate as a master based on a first selection signal received from a host [FIG. 2 and 0019: (allows for user to flexibly assign slave or master roles through identification signal 26)]; the second integrated circuit operating as a slave based on a second selection signal received from a host [FIG. 2 and 0019: (allows for user to flexibly assign slave or master roles through identification signal 26)], and the master and slave integrated circuits configure the common boot loader to operate as a master and slave [0020-0021: (should the bootstrap interface module be a master bootstrap interface, master boot code (first firmware) is fetched from its ROM); should the bootstrap interface module be a slave bootstrap interface, slave processors access the slave boot code (second firmware) from their SDRAM devices].
The combination of AAPA with Wong leads memories in each IC chip containing a common bootstrap loader, master firmware, and slave firmware, where each IC chip is assigned a master or slave role by the user. Each IC chip runs its common bootstrap loader and identifies whether it is a master role or a slave role, and runs the corresponding master or slave firmware/boot code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wong’s teachings of a generic computing component configurable as a master or as a slave in AAPA based on signals provided from a user, by using memories including bootloader and both master and slave firmware. One of ordinary skill in the art would have been motivated to use a generic IC chip configurable as a master or as a slave based on selection signals because it provides flexibility and reduces production cost associated with producing different IC chips. One of ordinary skill in the art would have been further motivated to store the master firmware, the slave firmware, and the bootloader/bootstrap code onto the same memory because it allows the IC chip to quickly access either the master firmware or the slave firmware based on the selection signal from the user.

As to claim 3, AAPA and Wong discloses the first integrated circuit and the second integrated circuit are microcontroller units (MCUs) [AAPA 0006: microprocessor circuits]. 
As to claim 4, AAPA and Wong discloses the first integrated circuit is configured to receive data on touch sensing from the second integrated circuit and to transmit data on touch coordinates to the host using the data on the touch sensing [AAPA 0005-0006: integrated circuits are touch sensors/touch panels: paragraph]. 
As to claim 5, AAPA and Wong discloses the first integrated circuit and the second integrated circuit are configured to generate data on the touch sensing for different areas in a touch panel [AAPA 0005: touch panel]. 
As to claim 8, AAPA and Wong discloses the first integrated circuit and the second integrated circuit are configured to download the firmware from the host [AAPA 0006: firmware is written to memory; 0007: each circuit may perform individual functions that were written and stored in the memory based on its classified function and Wong 0020-0021].  

Claim 9 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
As to claim 12, AAPA and Wong discloses the boot loader comprises a common boot loader that is applicable to both the first integrated circuit and the second integrated circuit [Wong 0019: (bootstrap functions common to generic components, and must identify role)], and, storing the boot loader comprises storing the common boot loader in both the first nonvolatile memory and in the second nonvolatile memory at once [Wong 0019: (all generic components use the same bootstrap logic) and AAPA 0006: (each memory of slave or master include the bootloader)].
As to claim 13, AAPA and Wong discloses storing the first firmware comprises storing the first firmware after the first integrated circuit has configured the boot loader stored in the first nonvolatile memory as the master [Wong 0020-0021: (if master role, boot code (first firmware) is fetched and stored in memory)], and, storing the second firmware comprises storing the second firmware after the second integrated circuit has configured the boot loader stored in the second nonvolatile memory as the slave [Wong 0020-0021: (if slave role, boot code for slaves (second firmware) is loaded into its SDRAM (memory)]. 


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter as AAPA) in view of Wong et al. (hereinafter as Wong) PGPUB 2002/0138225, and further in view of Sarfati et al. (hereinafter as Sarfati) USPAT 6,970,960.
As to claim 6, AAPA and Wong teaches the touch sensing integrated circuit system of claim 1.
	AAPA and Wong do not explicitly teach the common boot loader comprises identification data in a binary form indicating characteristics.   
	Sarfati teaches a bootstrap loader stored in memory for loading additional firmware on an electronic device [col. 13 lines 1-11]. Sarfati is thus similar to AAPA and Wong because they teach a bootloader/bootstrap loader. Sarfati further teaches the common boot loader comprises identification data in a binary form indicating characteristics [col. 13 lines 27-44: (parameters stored in the bootstrap loader itself in the form of native code from the bitstream (binary form) includes version number of the bootstrap loader)]. Sarfati indicates that the bootstrap loader contains information indicating the version number of the bootstrap loader.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sarfati’s teachings that bootloaders/bootstrap loaders include their version number in AAPA and Wong. One of ordinary skill in the art would have been motivated to provide the version number of the bootloader in AAPA and Wong so that it can be quickly identified and to quickly determine if the appropriate bootloader/bootstrap loader is being used.
As to claim 7, AAPA, Wong, and Sarfati discloses the common boot loader configured as a master and the common boot loader configured as a slave comprise a same identification data [Sarfati col. 13 lines 27-44: (bootloader version) and Wong 0019: (generic component configurable to be a slave or a master would have the same bootstrap loader version as another component; components with different bootstrap loader versions would no longer be generic)]. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/30/2022, with respect to the rejection(s) of claim(s) 1 and 9 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberson et al. (PGPUB 2020/0064880) teaches multiple IC chips on a capacitive sensing device for a display, where one IC chip may be configured as master and other IC chips as slaves.
Van Antwerpen et al. (PGPUB 2012/0256852) teaches IC controllers for a touch panel, and that any of the controllers may be configured as the master chip while the rest operate as slave chips.
Ling (PGPUB 2019/0155479) teaches in a touch sensing application, chips that may be configured as master or slave.
Jian (PGPUB 2017/0132166) teaches a master chip receiving a master-or-slave selecting signal for indicating whether the chip is to serve as a master chip or a slave chip.
Buch et al. (USPAT 10,042,785) teaches identical instances of a system-on-a-chip that can be configured for master or slave roles.
Ando et al. (PGPUB 2007/0288722) teaches synchronization between master and slave ICs and each of the master and slave IC contains a master/slave selecting port.
Kuga (PGPUB 2016/0350024) teaches ICs each with a communication mode setting terminal to configure the IC to operate in a master or slave mode.
Kim et al. (PGPUB 2016/0161968) teaches using a slave determination signal to determine whether a chip is a master chip or a slave chip.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186